IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

NIGEL and KATHLEEN DOUGLAS, and
the marital community thereof,                          No. 67242-8-1
                                                                                   f^     coo


                      Respondents,                      DIVISION ONE                -n    ^-t

               v.                                       PUBLISHED OPINION           rv>    '';->-
                                                                                          . --* "V. r


TERRY VISSER and DIANE VISSER, and
                                                                                          •rjCO
the marital community thereof,
                                                                                    vr>
                      Appellants.                       FILED: February 25, 2013


        Appelwick, J. — When prospective homebuyers discover evidence of a defect,

the buyers must beware. They are on notice of the defect and have a duty to make

further inquiries. Prior to listing a house for sale, the Vissers made superficial repairs

that concealed significant rot damage and made no disclosure of the defect to the

buyers. During a prepurchase inspection, the Douglases discovered areas of rot but

nevertheless purchased the house without making further inquiries about the rot. The

trial court did not find that further inquiry would have been fruitless. The Douglases

cannot now obtain relief by asserting that the defect was worse than anticipated. We

reverse.


                                          FACTS


        In 2007, Nigel and Kathleen Douglas were looking for a home in Blaine,

Washington. They are Canadian citizens and wanted a second home in the area. In

the course of the search, they discovered a property owned by Terry and Diane Visser.

Visser is a licensed real estate agent and listed the property himself.

        The Vissers purchased the property in 2005. At the time, it needed significant

work.      The Vissers intended to renovate and rent the property.        They demolished
No. 67242-8-1/2




bungalows that were located on the property. In the main house, they renovated the

bathroom, repaired portions of rot, insulated the exterior walls, fixed wall paneling,

insulated the ceiling, installed Styrofoam ceiling tiles, and replaced the exterior

bellyband. During the course of repairs, the Vissers realized that the renovations would

take more time and money than they expected and decided to sell the house.

       After the Douglases made an offer, the Vissers filled out a seller disclosure

statement. But, they answered, "don't know" or simply failed to respond at all to many

questions that the Douglases felt should have had a clear "yes" or "no" answer.

Perplexed, the Douglases sent a list of follow-up questions.        In addition to seeking

clarification, they requested a copy of the inspection report prepared before the Vissers

purchased the property. Diane Visser handwrote responses to the questions, but the

Douglases continued to think the answers were inadequate.              The Vissers never

provided a copy of the inspection report. Nevertheless, the Douglases did not ask for

any further clarification.

       Dennis Flaherty performed a prepurchase inspection for the Douglases.           He

discovered a small area of rot and decay near the roof line, and caulking that suggested

a previous roof leak in the area. Beneath the home, he found an area of rotted sill plate

that sat below the section of water damaged exterior siding. A portion of sill adjacent to

the rotted section had recently been replaced. Floor joists adjacent to the rotted area

had been sistered. In his inspection report, he noted that those areas did not pose a

structural threat, but should be repaired if the condition degraded rapidly.

       The Douglases did not discuss the report with Flaherty or the Vissers.       They

purchased the house without discussing the issue of rot with the Vissers.        The sale
No. 67242-8-1/3




closed in April 2007.    The parties agreed on a purchase price of $189,000.          The

Douglases paid $40,000 cash, and gave the Vissers a promissory note secured by a

deed of trust for the remaining $149,000. The total amount was due on August 1, 2008.

      After purchasing the house, the Douglases began to notice a damp smell and a

constant presence of potato bugs around the perimeter of the house and in the

bathroom. In an effort to keep out the potato bugs, they caulked the baseboards in the

bathroom. Eventually, they noticed that the ceiling tiles were gradually separating in the

living room, master bedroom, and second bedroom.

      Flaherty returned to inspect the home again. When he removed a ceiling tile,

insulation and water came down from behind it. In response to what they found, the

Douglases requested a bid from a mold abatement company.              The company was

unable to guarantee the removal of all mold because of the house's pristine mold-

growing conditions. Without a guarantee, the Douglases elected to take no action.

      In July 2008, the pay-in-full date was quickly approaching.        Because it was

uninhabitable, they requested an additional month to investigate the extent of the mold.

The promissory note's due date was pushed back to September 1.

      In the meantime, the Douglases removed the bellyband.             They discovered

substantial rot and pest issues underneath. In fact, there was virtually nothing behind

the bellyband and they did not encounter any resistance in removing the boards. The

Douglases defaulted on the promissory note.

      In September 2008, Flaherty returned to the house a third time. He determined

that the rim joists had 50 percent to 70 percent wet rot and pest damage that could not

be seen from the crawl space without removing insulation. Similarly, he concluded the
No. 67242-8-1/4




sill plate had 50 percent to 70 percent wet rot and pest damage.               He opined that

"installation of the siding was within the last two years and the extent of damage to the

sill and rim joist could not have occurred since the installation of the skirt boards siding.

Therefore, whoever installed the skirt board siding would have known that structurally

damaged portions of the framing would have been concealed." He further stated, "It is

my professional opinion that the installation of the pink fiberglass insulation in the crawl

space stud bays between the floor joists and firmly packed against the rim joists may

have been installed to reduce the probability that damaged rim joists and sill would be

discovered during a standard home inspection."

       Another inspector, Kirk Juneau, also inspected the damage. He determined that

a new trim was used on the house's exterior that is only intended for interior use. The

trim covered and concealed damage, and had been installed within the previous two to

three years. In the house's interior, he noted that where subflooring had been replaced

the person who made the patches should have discovered the damage beneath.

Beneath the house, he determined that some joist damage was visible, because it was

not covered by insulation, and that once insulation was removed more damage was

visible.


           The Douglases shut off the water, drained the lines, and turned off the electricity.

They obtained a bid from a contractor who determined it would cost more to repair the

home than to tear it down and rebuild.

           The Douglases sued the Vissers.          They claimed fraudulent concealment,

negligent misrepresentation, violation of the Consumer Protection Act, ch. 19.86 RCW,

breach of contract, and violation of Terry Visser's statutory duties as a real estate agent.
No. 67242-8-1/5




       Kelly Hatch, who assisted Visser with some of the repairs, testified that he had

difficulty fixing the floors in the bathroom, because the wood was too soft to install

screws.   When he advised Terry Visser to rip out the plywood to inspect the joists

underneath, Visser said he could not put any more into it and told Hatch to find a way to

attach the wood. On the house's exterior, Hatch discovered that wood underneath the

bellyband was rotted. Visser instructed him to cover it up with trim. Specifically, Visser

said they could cover it in caulking, use a bunch of nails, paint it, and seal it. When

Hatch nailed the trim up, it was so rotted that he could not get the nails to stay in.

Visser himself testified that he added a new piece of wood to a rotted joist, although he

asserted he could not see the rot.


       Flaherty explained that the rot he discovered in the first inspection was "[n]ot

necessarily" a sign that the building's whole sill plate was rotted. He testified that the

concealed rot he discovered in his last inspection was the worst he had ever seen.

Juneau testified that at the time of the Douglases' purchase there was readily

observable damage that warranted further inspection or inquiries.

       The trial court found that the Vissers discovered significant wood rot to the sill

plate and rim joist, as well as to the floor joists. It determined that, instead of correcting

the defects, the Vissers made superficial repairs and concealed the damage. It ruled in

favor of the Douglases on all claims. The court awarded the Douglases $103,000 to

tear down and rebuild the house, $3,000 to cover the cost of inspections, $1,500 in

moving expenses, $12,000 for emotional distress, and $25,000 as treble damages

pursuant to the Consumer Protection Act. It also awarded the Douglases their fees and
costs in the amount of $49,838.       It offset those damages against the principal and
No. 67242-8-1/6



interest the Douglases still owed on the promissory note. Judgment was entered for the

Douglases in the amount of $24,245.

                                      DISCUSSION

      When the trial court enters findings of fact and conclusions of law, review is

limited to determining if the findings of fact are supported by substantial evidence and if

the findings of fact support the conclusions of law. Panorama Vill. Homeowners Ass'n

v. Golden Rule Roofing. Inc.. 102 Wash. App. 422, 425, 10 P.3d 417 (2000). Substantial

evidence is evidence sufficient to persuade a fair-minded, rational person of the

declared premise.    Hegwine v. Lonqview Fibre Co.. 132 Wash. App. 546, 555-56, 132
P.2d 789 (2006), affd, 162 Wash. 2d 340, 172 P.3d 688 (2007).

      The Vissers challenge several of the trial court's findings that are central to its

conclusions. Specifically, they argue that there is no substantial evidence to support

findings that the Vissers discovered and concealed defects before selling the home, or a

finding that the defects were unknown and undiscoverable to the Douglases.

      The trial court found:


      During the course of renovating the house, the Vissers discovered
      significant wood rot to the sill plate and rim joist that connects the concrete
      foundation to the frame.

      It further found:


      Rather than correct these defects, the Vissers or their hired help made
      superficial repairs to the visible damage and covered up the rest.

      Two inspectors independently concluded that extensive damage was covered up

during the period of time that the Vissers owned the house. Flaherty determined that

the damage could not have occurred after the repair work, and Juneau determined that
No. 67242-8-1/7




damage beneath the flooring should have been discovered when the subflooring was

repaired.   Hatch corroborated the inspectors' reports.    He testified that he and Terry

Visser covered rot with new trim and new subflooring. The inspection reports, together

with Hatch's testimony, amply support the trial court's findings that the Vissers

discovered and concealed rot.

      The trial court also found:


      The defects were unknown to the Douglases and were not discoverable
      by a careful and reasonable inspection.

       When a buyer is on notice of a defect, it must make further inquiries of the seller.

In Puqet Sound Serv. Corp. v. Dalarna Mgmt. Corp.. an apartment building had chronic

water leaks.   51 Wash. App. 209, 210, 752 P.2d 1353 (1988).            Despite the owner's

repeated attempts to fix the leaks, the problem persisted. Id. at 210-11. Eventually, the

owner decided to sell the building. ]g\ at 211. The seller had several conversations with

the buyer, but never talked about defects or maintenance problems, jd. The buyer's

prepurchase inspection revealed evidence of water penetration including stains,

cracked plaster, and loose tiles. kL In other words, evidence of water leaks was readily

observable. JU Nevertheless, the buyer purchased the building without making further

inquiries and later sued alleging that the seller failed to disclose "'substantial, chronic,

and unresolved water leakage problems.'" ]d. at 212.

       The buyer agreed that it discovered evidence of water leaks, but argued that the

true problem was the extreme, chronic nature of the leaks. id. at 214. It characterized

the extent of the problem as a separate defect, jd. We concluded that where "an actual

inspection demonstrates some evidence of water penetration, the buyer must make
No. 67242-8-1/8




inquiries of the seller." ]d at 215. The buyer knew there was a defect, but did not make

any inquiries or establish that inquiries would have been fruitless. Jd. The extent of the

damage itself was not a separate defect, and it was no defense that the defect was

worse than the buyer anticipated.      Id at 214-15.    Accordingly, its claim could not

proceed. Id. at 215.

       In contrast, in Sloan v. Thompson the buyers had extensive knowledge of various

defects. 128 Wash. App. 776, 781, 115 P.3d 1009 (2005). Before they purchased it, the

Sloans rented the home for three years and discovered that the roof leaked, the decks

were rotted, some electrical outlets did not work, and the toilets did not flush properly.

Jd at 781. After the sale was completed, an earthquake revealed that the septic tank

was defective and the foundation was structurally unsound due to "'extremely faulty

construction.'"   Id at 782, 786.   Because the defective septic tank and structurally

unsound foundation were separate defects from the extensive problems the buyers

knew of, the buyers succeeded on their claim for fraudulent concealment. Id at 789,

791.

       Here, Flaherty identified an area of rot and decay near the roofline, an area of

rotted sill plate, and sistered floor joists. The Douglases and their inspector were on

notice of the defect and had a duty to make further inquiries. The Douglases argue that

"they had no idea that 50 to 70% of the sill plate and rim joist were destroyed" and that
the area of rot that Flaherty discovered was not unusual. That, however, is the precise

argument we rejected in Dalarna. Once a buyer discovers evidence of a defect, they

are on notice and have a duty to make further inquiries. They cannot succeed when the

extent of the defect is greater than anticipated, even when it is magnitudes greater.


                                                8
No. 67242-8-1/9



       The Douglases suggest, without citation to the record, that they did in fact make

further inquiries, asserting that "[njeither a reasonable inspection,111 nor the Douglases'

reasonable Questions, put them on notice" of the extent of damage. (Emphasis added.)

But, Nigel Douglas explicitly testified that after the prepurchase inspection report, which

was the source of notice of the defects, he did not ask the Vissers or Flaherty any

questions about the rot that Flaherty identified. Instead, they were content to let the

report speak for itself.

       Prior to the inspection, the Douglases asked follow-up questions to the Vissers'

perplexing responses in the seller disclosure statement. But none of those questions

expressly addressed the rot issue, and the Douglases did not ask any specific questions

about rot or the house's foundation.      More significantly, both the seller disclosure

statement and the Vissers' responses to the Douglases' inquiries predate the

prepurchase inspection report.     Inquiries made before the prepurchase inspection

cannot be construed as inquiries regarding the rot discovered during the inspection.

       As in Dalarna, there is no evidence that the Douglases made further inquiries

once they were on notice of the defect. Dalarna recognizes that further inquiry is not

necessary where it would have been fruitless. 51 Wn. App. at 215. While the Vissers'



       1 When Juneau inspected the home in September 2008, he discovered an
exposed girder beam with extensive carpenter ant damage. He also observed exposed
sistered joists that were essentially worthless, because they did not reach the girder
beam. Juneau testified that the damaged girder beam together with the sistered joists,
all of which were visible without further intrusion, should have been cause for further
inspection when Flaherty conducted his prepurchase inspection. In contrast, the only
evidence that Flaherty conducted a reasonable inspection is Flaherty's own testimony
that he conducted an inspection. We need not decide whether that constitutes
substantial evidence to support a finding that he conducted a reasonable inspection,
because the inspection did, in fact, provide notice of the defect.
No. 67242-8-1/10




overt attempts to cover up the defects prior to listing the property and their preinspection

evasiveness may support an inference, if not a conclusion, that such inquiry would have

been fruitless, the trial court did not enter any such findings. Accordingly, despite the

egregious nondisclosure and concealment by the Vissers, an essential element of each

ofthe Douglases' claims is not satisfied.2
       A claim for fraudulent concealment exists when (1) the residential dwelling has a

concealed defect, (2) the seller has knowledge of the defect, (3) the defect presents a

danger to the property or health or life of the buyer, (4) the defect is unknown to the

buyer, and (5) the defect would not be disclosed by a careful, reasonable inspection by

the buyer. Aleiandre v. Bull, 159 Wash. 2d 674, 689, 153 P.3d 864 (2007). A statutory

claim for breach of a real estate agent's duties exists when the agent does not disclose

all material facts known to the agent that are not apparent or readily ascertainable.

RCW 18.86.030(1 )(d). A claim for negligent misrepresentation exists when the seller

(1) makes a false statement, (2) to induce a business transaction, and (3) the buyer

justifiably relies on the false statement. Amtruck Factors v. Int'l Forest Prods., 59 Wn.
App. 8, 18, 795 P.2d 742 (1990). A violation of the Consumer Protection Act exists
when there is (1) an unfair or deceptive act or practice, (2) occurring in trade or

commerce, (3) with a public interest impact, (4) that proximately causes, (5) injury to a


       2 The Vissers also argue that the economic loss rule precludes recovery for
negligent misrepresentation, that Terry Visser could not be held liable for
representations made in his capacity as real estate agent, and that statements in the
seller disclosure statement cannot be construed as a warranty. They further challenge
the trial court's damages award.       They argue that the Douglases did not mitigate
damages, that the Douglases were not entitled to emotional distress damages, and that
the trial court used an improper measure of damages. Because we reverse, we do not
reach these issues.


                                                 10
No. 67242-8-1/11



plaintiff in his or her business or property. Svendsen v. Stock. 143 Wash. 2d 546, 553, 23
P.3d 455 (2001); Indoor Billboard/Wash.. Inc. v. Integra Telecom of Wash.. Inc.. 162
Wash. 2d 59, 83-84, 170 P.3d 10 (2007).

       Because the Douglases were on notice of the defect and had a duty to make

further inquiry, it cannot be said that the defect was unknown to the Douglases, that it

could not have been discovered by a reasonable inspection, that the Douglases

justifiably relied on the Vissers' misrepresentations, or that the Vissers committed an

unfair or deceptive act that caused the Douglases' injury.3
       The Vissers efforts in concealing the defects of the house they were selling are

reprehensible, even more so because Visser is a licensed real estate agent.

Nonetheless, the law retains a duty on a buyer to beware, to inspect, and to question.

We caution that the Douglases did not have a duty to perform exhaustive invasive

inspection, or endlessly assail the Vissers with further questions. They merely had to

make further inquiries after discovering rot or at trial show that further inquiry would

have been fruitless. The only evidence of when the Douglases first learned of rot in the

house is the report issued after Flaherty conducted his prepurchase inspection. Despite

that discovery, on top of the Vissers' previous evasive and incomplete answers and the

Vissers' on-going failure to provide their own prepurchase inspection report, either of

which should have caused concern and further inquiry, there is no evidence that the

Douglases made any inquiries whatsoever after the inspection.        They obtained no



      3
         The Douglases breach of contract claim was based upon fraudulent
concealment and negligent misrepresentation claims. When those claims fail, so does
the breach of contract claim.


                                               11
No. 67242-8-1/12




finding from the trial court that further inquiry would have been fruitless. Under Dalarna,

the Douglases' failure means they were not entitled to maintain these claims.

      The Douglases defaulted on the promissory note. The interest rate in the event

of default is 18 percent. The Douglases owe the principal and interest at 18 percent.

Further, the purchase and sale agreement provides an attorney fee provision. When an

action in tort is based on a contract containing an attorney fee provision, the prevailing

party is entitled to attorney fees. Brown v. Johnson, 109 Wash. App. 56, 58, 34 P.3d 1233

(2001). We award the Vissers their reasonable attorney fees.

       We reverse.




WE CONCUR:




   lOl, \                                    V)^rrs)c^$X^




                                                12